Gary, J., dissenting. I think á proper construction of the charter of subordinate lodges, as cited by" Judge Moran, requires such lodge to prevent, as far as sick benefits will extend, a member in the receipt of sick benefits from falling in arrear on assessment, as well as for dues. The cases cited, in my judgment, are no authority, as the facts did not call for a consideration of the question, nor does it seem in fact to have been carefully considered by the judges deciding those cases. I think, therefore, that the judgment in this case should be reversed.